
	
		II
		110th CONGRESS
		1st Session
		S. 307
		IN THE SENATE OF THE UNITED
		  STATES
		
			January 16, 2007
			Mr. Baucus (for himself
			 and Mr. Tester) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		A BILL
		To establish a minimum rate of release for
		  water from the Yellowtail Dam, Montana.
	
	
		1.Yellowtail dam, montana
			(a)In generalNotwithstanding any other provision of law
			 and except as provided in subsection (b), the preferred rate of release of
			 water from Yellowtail Dam, located in Big Horn County, Montana, shall be not
			 less than 2,500 cubic feet of water per second, with a minimum rate of release
			 of 1,500 cubic feet of water per second.
			(b)ExceptionsThe minimum rate of release established
			 under subsection (a) may be waived by the Secretary of the Interior, acting
			 through the Commissioner of Reclamation (referred to in this Act as the
			 Secretary)—
				(1)in the event of an emergency, as determined
			 by the Secretary; or
				(2)if, for any reason, water levels in Bighorn
			 Lake imminently preclude power generation at Yellowtail Dam, as determined by
			 the Secretary.
				(c)PurposeThe purposes for which the Yellowtail Unit
			 of the Pick-Sloan Missouri River Basin Program (authorized by section 9 of the
			 Act of December 22, 1944 (commonly known as the Flood Control Act of
			 1944) (58 Stat. 891)) is authorized shall include the maintenance of a
			 healthy fishery on the portion of the Bighorn River, Montana, that is located
			 downstream from the Yellowtail Dam.
			(d)CoordinationThe Secretary shall ensure that any
			 reclamation project carried out within the Bighorn River watershed shall be
			 coordinated with other Reclamation projects within the watershed, including any
			 projects overseen by the Montana Area Office or Wyoming Area Office of the
			 Bureau of Reclamation.
			
